Citation Nr: 1447730	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-15 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for depression.   

2.  Entitlement to a rating in excess of 40 percent for intervertebral disc syndrome of the lumbar spine.

3.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left upper extremity.

4.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right upper extremity. 

5.  Entitlement to a temporary total rating for convalescence for intervertebral disc syndrome of the cervical spine beyond December 31, 2009.

6.  Entitlement to special monthly compensation based on housebound status beyond January 1, 2010.


7.  Entitlement to an effective date prior to September 18, 2009, for a total disability rating based on individual unemployability (TDIU).

8.  Entitlement to an effective date prior to September 18, 2009, for basic eligibility to Dependents' Educational Assistance.

9.  Whether new and material evidence has been received to reopen the claim of service connection for hepatitis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to June 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran requested a Travel Board hearing in March 2014.  He has not been afforded such a hearing.

In addition, in a March 2014 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for hepatitis.  In May 2014, a notice of disagreement was received.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a Travel Board hearing in connection with this appeal.  Thereafter, the case should be returned to the Board for further appellate consideration.

2.  The Veteran should be sent a statement of the case as to the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hepatitis in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects the appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

